Case 1:18-cV-05102-AT Document 51 Filed 11/08/18 Page 1 of 3

F|LED |N CLERK'S OFF|CE

U.S.D.C. At|anta
NOV 0 8 2018
AILEN,»€HIR
lN THE UNITED sTATES DISTRICT COURT pmc,a,k
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

COMMON CAUSE GEORGIA, as an
organization,

P ' t'ff,
lam 1 ease No. 18-¢v-05102-AT

V.

BRIAN KEMP, in his official capacity as
Secretary of State of Georgia,

Defendant.

 

 

NOTICE OF APPEARMCE OF JODY M. RHODES
Pursuant to Local Rule 83.1, Jody M. Rhodes of the law firm of DLA Piper
LLP (US) hereby respectfully enters her appearance as counsel of record for
Common Cause Georgia in the above-captioned action. Ms. Rhodes respectfully
requests that all future correspondence, pleadings, orders, notices, and other filing
in this action be sent to her at the address listed below.

Dated: November 8, 2018
Respectfully Submitted,

 

Georgia Bar No. 4293 46
DLA PIPER, LLP (US)

Case 1:18-cV-05102-AT Document 51 Filed 11/08/18 Page 2 of 3

One Atlantic Center

1201 West Peachtree Street NW,
Suite 2800

Atlanta, GA 30309-3450

Phone: 404-736-7800

Fax: 404-682-7800
Jody.Rhodes@dlapiper.com
Attorneyfor Plaz`ntg'ffCommon Cause
Georgz'a

1

Case 1:18-cV-O5102-AT Document 51 Filed 11/08/18 Page 3 of 3

CERTIFICATE OF COMPLIANCE
Pursuant to Northern District of Georgia Local Rule 7.1D, the undersigned
counsel for Plaintif`f hereby certifies that the above and foregoing Notice of
Appearance is a computer document prepared in Times New Roman (14 point) font

in accordance with Local Rule S. lB.

CERTIFICATE OF SERVICE
I hereby certify that I have this day electronically f`lled this document with the
Clerk of the District Court, and the CMfECF system Will send notification of such

filing to all attorneys of record.

Dated: November 8, 2018 %\l )
By: /s/ JodURhod

